KLEINFELD, Circuit Judge,
Concurring:
I concur in the persuasive analysis by Judge Gonzalez. I write separately to illuminate a different path to the same result. The majority assumes without deciding that there was a conflict of interest. All three of us agree that, in that event, adverse effect is still necessary and did not exist. I would not even reach the issue of adverse effect, however, because I think there was no conflict of interest. Because the term is often used loosely without much analysis, to bad effect, it is useful to focus separately upon it.
Mr. Cassiday represented two different people whose interests might cause them to harbor ill feeling toward each other, a prosecutor and a defendant. But on the matters in which he represented them, neither had an *1538interest in having Mr. Cassiday conduct his advocacy in a manner adverse to the interest of the other. A conflict of interests arises when a lawyer’s fiduciary duty to one client obligates him to act in a way contrary to the manner in which his fiduciary duty to another ehent requires. Mr. Osborne’s drunk driving case would lead to no better or worse results depending on what Mr. Cassiday did in Center Art Gallery’s case, nor would Center Art Gallery’s case be helped or harmed by what happened to Mr. Osborne in his drunk driving case. Neither client would benefit from the suffering of the other.
A lawyer’s duty to avoid conflict of interests arises from agency law. The ancient principle is that “[n]o man can serve two masters.” Matthew 6:24. The contemporary statement is that an agent’s fiduciary duty requires him to “act solely for the benefit of the principal in all matters connected with his agency,” and “not to agree to act during the period of his agency for persons whose interests conflict with those of the principal in matters in which the agent is employed.” Restatement 2d, Agency §§ 387, 394. Conflict of interests is not a matter of whether a lawyer’s clients like each other, or whether the untutored may think it odd for a lawyer to be representing unlike clients.
An untutored journalist might “chortle,” as Center’s lead counsel said Mett and Wiseman did, upon learning that Center’s defense lawyer represented the prosecutor in a drunk driving case. It would be amusing, in a gossip column, that Center’s prosecutor was himself being prosecuted, and that the same lawyer represented both. The United States attorney would naturally be troubled by the dual representation, and would want to avoid having people laugh at the expense of his office. But that is a political and prudential concern of the United States Attorney, not a conflict of interests for the defense attorney. Neither of Mr. Cassiday’s clients, Center or Mr. Osborne, had an interest for which Mr. Cassiday was engaged which would be helped or harmed by the chortling.
Analytic error in interpreting conflict of interests causes injustices. For example, if a prosecutor gets arrested, he needs an experienced local lawyer as much as any other defendant, and cannot get one if they all imagine that they are “conflicted out.” Likewise, if people confuse conflict of interests with amusing juxtaposition, genuine conflicts of interest are likely to be overlooked.
There would be nothing in the gossip columns if a defense lawyer represented two defendants in the same case. It would seem natural to the untutored that a criminal defense lawyer would represent multiple criminal defendants. Yet that is the situation most commonly fraught with conflict of interest, actual conflict, not just the possibility that someone not represented by the lawyer might be embarrassed.
“No one should be represented by an attorney who is making him the ‘fall guy1 by design.” United States v. Allen, 831 F.2d 1487, 1497 (9th Cir.1987). A common defense strategy is to “roll over,” that is, obtain leniency for one defendant in exchange for his testimony against another. Each potential “fall guy” has an interest in having his attorney persuade the other defendants to maintain silence.
Some criminal defense attorneys are uncomfortable with running their offices as what they call “snitch factories,” and prefer not to obtain lenience for the clients they represent by putting others whom they do not represent in harm’s way. Yet a criminal defense lawyer’s professional responsibility to his client may require him to do just that. It would be a conflict of interests for the lawyer to represent the potential target of the deal, because then his obligation to the target would obligate him to act contrary to his duty to the potential “snitch.” Cf. United States v. Caro, 997 F.2d 657 (9th Cir.1993) (conflicting interests of defendants in “package deals”).
Mr. Cassiday had no obligation to Mr. Osborne arising out of Mr. Osborne’s drunk driving case to make Center a “fall guy,” or otherwise breach his fiduciary obligation to Center. The Supreme Court in Cuyler v. Sullivan, 446 U.S. 335, 348, 100 S.Ct. 1708, 1718, 64 L.Ed.2d 333 (1980), held that “the possibility of conflict is insufficient to impugn a criminal conviction” and “[i]n order to demonstrate a violation of his Sixth Amend*1539ment rights, a defendant must establish that an actual conflict of interest adversely affected his lawyer’s performance.” Id., emphasis added. In this case, there was at most a “possibility of conflict,” not an “actual conflict.”